             Case 1:19-mc-00232-JPO Document 3 Filed 08/10/21 Page 1 of 1




31 West 52nd Street | New York , NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


Warren E. Gluck
+1 212-513-3396
warren.gluck@hklaw.com




August 10, 2021


Via ECF

The Honorable J. Paul Oetken, U.S.D.J.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
Courtroom: 706


         Re:        FG Hemisphere Assocs., LLC v. Dem. Repub. of Congo, et ano., No. 19-mc-00232
                    (JPO) – Letter Motion to Seal

Dear Judge Oetken:

       We represent Plaintiff FG Hemisphere Associates, LLC (“Plaintiff”) in the above-
referenced matter. We write pursuant to Rule 2(E) Your Honor’s Individual Rules and Practices
to request permission to file an ex parte application under seal until Plaintiff’s application may be
heard by the Court. As set forth in Plaintiff’s application, good and sufficient cause exists for
immediate ex parte relief and due to the sensitive nature of the application, prior notice is
impractical under the circumstances. Plaintiff’s respectfully request a hearing on its ex parte
application at the Court’s earliest convenience. No previous request for the relief sought in the ex
parte application has been made to this Court or any other court.

       We are available at Your Honor’s convenience to discuss this matter in more detail. Thank
you for your consideration of this request.

                                                                        Respectfully submitted,

                                                                        Warren E. Gluck

                                                                        Warren E. Gluck
                                                                        Counsel for Plaintiff

cc:      OetkenNYSDChambers@nysd.uscourts.gov
         All Counsel of Record (via ECF)

Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
